October 26, 2007 LarryM.Spirgel Assistant Director Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re: Fortune Industries, Inc. Form 10-K for the fiscal year ended August 31, 2006 filed November 29, 2006 Form 10-Q for the fiscal quarters ended November 30, 2006and February 28, 2007 File No. 0-19049 Dear Mr.Spirgel: This letter is in response to the comments set forth in the letter from the Staff of the Securities and Exchange Commission (the “SEC”) dated September 28, 2007 in connection with above thereferenced forms filed by Fortune Industries, Inc. (“the Company”).We have broken down certain comments into multiple sections for ease of response. We note that comments 1, 2, 3, 5, 6, 7, and 8 from the original SEC comment letter to the Company dated March 26, 2007 have been addressed in our response dated April 24, 2007 and appear to have been deemed acceptable by the Staff of the SEC. We note that comments 2, 3, and 6 from the SEC comment letter to the Company dated June 5, 2007 have been addressed in our response dated July 31, 2007 and appear to have been deemed acceptable by the Staff of the SEC. Form 10-K for the fiscal year ended August 31, 2006 Comment 1: We note your response to comment 1.It appears that you, through issuance of the put option, guarantee the seller a minimum value of your common stock.In this regard, we note that if the market price of your common stock is lower than $10.33, the seller has the right to exercise their put options.Therefore, it is unclear to us why you believe that you should not record as part of the cost of the acquisition, the maximum consideration of $10.33 per share that you may be required to pay the seller if the put is exercised.Please revise or advise addressing EITF 97-15 in detail. Response:We note that EITF 97-15 pertains to below market guarantees and contingency security arrangements when the Company is associated with the guarantee rather than its majority shareholder. Please note at the time of the transaction and consistent thereafter; the Company’s public float is nominal and our daily share trading volume has averaged less than 10,000 shares.As a result we note a marketability discount to our stock.Also, as previously discussed in our response letter dated July 31, 2007; we believed these transactions to be outside the scope of SAB Topic 5 because the amounts were never considered a liability of the Company as the put was with our majority shareholder.However, we do acknowledge the SEC staff comments and propose the following response. We recommend no changes to past filings due to the effect from recording the contingent consideration in question at $10.33 (put value) and the amount actually recorded is immaterial.These contingent shares of the Company’s common stock vest over a three-year period from April 1, 2005 through March 31, 2008.Each vesting period is for one year and 50,000 shares can vest each year.Each vesting period is measured independently of any previous or subsequent period and no carry forward or backward of unvested shares is allowable.Any unvested shares are retired by the Company.Subsequent financial results show that 58%(a) and 64%(b) of the eligible shares vested in the first and second year ending March 31, 2006 and 2007, respectively, and have been awarded to the CSM sellers.The Company projects another 6% increase from 64% in 2007 to 70%(c) in 2008; which is for vesting in the final year (period April 1, 2007
